--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.6
 
NON-RECOURSE PRINCIPAL STOCKHOLDER STOCK PLEDGE AGREEMENT


THIS NON-RECOURSE PRINCIPAL STOCKHOLDER STOCK PLEDGE AGREEMENT is entered into
as of February ___, 2011, by and between [●], as pledgor (the “Pledgor”), and
Broadband Capital Management LLC, in its capacity as collateral agent (the
“Pledgee”) on behalf and for the benefit of the purchasers (the “Purchasers”)
signatory to that certain Securities Purchase Agreement (the "Purchase
Agreement") with International Surf Resorts, Inc. (the “Company”) dated the date
hereof.


WHEREAS, pursuant to the Purchase Agreement, the Company agreed to sell and
issue to the Purchasers, and the Purchasers agreed to purchase, secured
convertible promissory notes (the “Notes”) and certain other securities;


                      WHEREAS, the Pledgor is a stockholder of the Company and
will derive substantial direct and indirect economic benefit from the Company
receiving the proceeds of the sale of the Notes and certain other securities;


                      WHEREAS, it is a condition precedent to the issuance of
the Notes and such other securities that the Pledgor and the Pledgee enter into
this Agreement, pursuant to which, among other things, the Pledgor will pledge
and grant to the Pledgee a first priority security interest in the Stock (as
hereinafter defined) as security for the payment and performance in full of all
of the Obligations (as hereinafter defined) by the Company; and


WHEREAS, under the terms of the Purchase Agreement, the Purchasers have
appointed the Pledgee as collateral agent on their behalf.


           NOW THEREFORE, in order to induce the Purchasers to enter into the
Purchase Agreement, and to provide the Pledgee, on behalf of and for the benefit
of the Purchasers, with additional security for the obligations of the Company
under the Purchase Agreement and the Notes to be issued pursuant thereto, and in
consideration thereof and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged by the parties hereto, the
Pledgor hereby agrees with the Pledgee as follows:


1. Pledge of Stock.  The Pledgor hereby pledges, assigns, grants a first
priority security interest in, and delivers to the Pledgee the Stock (as
hereinafter defined), to be held by the Pledgee subject to the terms and
conditions hereinafter set forth, the certificates for which, accompanied by
stock powers or other appropriate instruments of assignment thereof duly
executed by the Pledgor, have been delivered to the Pledgee.  This Agreement
secures, and the Stock is security for, the payment and performance in full of
all of the Obligations (as hereinafter defined). The Pledgor's Pledge and
guarantee hereunder shall terminate upon the closing of the Target Transaction,
as defined in the Purchase Agreement.


2. Definitions.


a. The term “Stock” as used herein includes the shares of capital stock
described in Exhibit A attached hereto.  The term “Stock” shall further include
all cash or non-cash income from the shares of stock pledged hereunder, all
increases therein and proceeds thereof, other than income, increases or proceeds
received by the Pledgor pursuant to Section 6 hereof, and any dividend paid in
respect to the Stock in the form of additional shares of stock, options to
purchase stock, warrants or convertible securities (a “Non-cash Dividend”).  The
term “Stock” shall further include additional shares of the Company which may
from time to time be issued or sold to the Pledgor.


b. The term “Obligations” as used herein means all obligations of the Company to
the Purchasers, whether now existing or hereafter arising, direct or indirect,
absolute or contingent, due or to become due, matured or unmatured, liquidated
or unliquidated, whether arising by contract, operation of law or otherwise,
whether monetary or non-monetary, including, without limitation, all obligations
of the Company under the Purchase Agreement, the Notes issued by the Company to
the Purchasers under or in connection with the Purchase Agreement or otherwise,
and all substitutions, renewals extensions and replacements thereof, and all
obligations of the Pledgor now or hereafter existing under this Agreement.


c.  The term “Event of Default” as used herein shall mean any Event of Default
as defined in the Purchase Agreement.


3. Non-Recourse Guaranty.  The Pledgor hereby guarantees, on a non-recourse
basis (except as expressly set forth in this Section 3), the prompt payment and
performance of all of the Obligations, it being understood that Pledgee’s sole
and exclusive recourse against Pledgor shall be limited to the Stock.  Pledgor
hereby waives any right of subrogation, reimbursement, contribution or similar
right against Borrower or any other guarantor in respect of the Obligations.


4. Liquidation, Recapitalization,
Etc.                                                                           Any
sums paid upon or with respect to any of the Stock upon the liquidation or
dissolution of the Company shall be paid over to the Pledgee to be held by it as
security for the Obligations; and in case any distribution of capital shall be
made on or in respect of any of the Stock or any property shall be distributed
upon or with respect to any of the Stock pursuant to the recapitalization or
reclassification of the capital of the issuer thereof or pursuant to the
reorganization thereof, the property so distributed shall be delivered to the
Pledgee to be held by it as security for the Obligations.  All sums of money and
property paid or distributed in respect of the Stock upon such a liquidation,
dissolution, recapitalization or reclassification which are received by the
Pledgor shall, until paid or delivered to the Pledgee, be held in trust for the
Pledgee as security for the Obligations.


 
1

--------------------------------------------------------------------------------

 
5. Warranty of Title.  The Pledgor warrants:  (a) that he has title to the
Stock; (b) the Stock is subject to no pledge, lien, security interest, charge,
option, restrictions or other encumbrances except the security interest created
by this Agreement; (c) the Pledgor has power, authority and legal right to
Pledge all of such Stock pursuant to this Agreement; and (d) execution and
delivery of this Agreement and the pledging of the Stock hereunder do not
contravene any law or any rule or regulation thereunder or any judgment, decree
or order of any tribunal, or any agreement or instrument to which the Pledgor or
any of his property is bound or constitute a default hereunder.


6. Dividends, Voting, etc., Prior to Maturity.  So long as no Event of Default
has occurred and is continuing, the Pledgor shall be entitled to receive all
cash dividends paid in respect of the Stock, to vote the Stock and to give
consents, waivers and ratifications in respect of the Stock, provided that no
vote shall be cast, or consent, waiver or ratification given or action taken
which would be inconsistent with or violate any provisions of this Agreement,
and provided further, that upon an Event of Default, the Pledgee may cause the
Stock to be transferred into its own name as collateral security.  All such
rights of the Pledgor to receive cash dividends shall cease in case an Event of
Default shall have occurred and be continuing.  All such rights of the Pledgor
to vote and give consents, waivers and ratifications with respect to the Stock
shall, at Pledgee’s option, as evidenced by Pledgee notifying Pledgor of such
election, cease in case an Event of Default shall have occurred and be
continuing.  In the event that a Non-cash Dividend shall be paid in respect of
the Stock, Pledgor shall promptly deliver to Pledgee the certificates issued in
connection with such Non-cash Dividend, if any, together with stock powers or
other appropriate instruments of assignment thereof duly executed by the
Pledgor.


7. Remedies.                      If an Event of Default shall have occurred and
be continuing, the Pledgee shall thereafter have the following rights and
remedies (to the extent permitted by applicable law) in addition to the rights
and remedies of a secured party under the Uniform Commercial Code of Nevada, all
such rights and remedies being cumulative, not exclusive, and enforceable
alternative, successively or concurrently, at such time or times as the Pledgee
deems expedient;


a. if the Pledgee so elects and gives notice of such election to the Pledgor,
the Pledgee may vote any or all shares of the Stock and give all consents,
waivers and ratifications in respect of the Stock and otherwise act with respect
thereto as though it were the outright owner thereof (the Pledgor hereby
irrevocably constituting and appointing the Pledgee the proxy and
attorney-in-fact of the Pledgor, with full power of substitution to do so);


b. the Pledgee may demand, sue for, collect or make any compromise or settlement
the Pledgee deems suitable in respect of the Stock;


c. the Pledgee may sell, resell, assign and deliver, or otherwise dispose of any
or all of the Stock, for cash and/or credit and upon such terms at such place or
places and at such time or times and to such persons, firms, companies or
corporations as the Pledgee thinks expedient, all without demand for performance
by the Pledgor or any notice or advertisement whatsoever except such as may be
required by law; and


d. the Pledgee may cause all or any part of the Stock held by it to be
transferred into the name or names of the Purchasers.


           The Pledgee may enforce its rights hereunder without any other notice
and without compliance with any other condition precedent now or hereunder
imposed by statute, sale of law or otherwise (all of which are hereby expressly
waived by the Pledgor, to the fullest extent permitted by law).  Pledgee
acknowledges that ten (10) days’ notice of any public sale or of that date on or
after which a private sale may be effected is reasonable notice.  The Pledgee
may buy any part or all of the Stock at any public sale and if any part or all
of the Stock is of a type customarily sold in a recognized market or is of the
type which is the subject of widely-distributed price quotations, the Pledgee
may buy at private sale or may make payments thereof by any means.  The Pledgee
may apply the cash proceeds finally received from any sale or other disposition
of the Stock to the reasonable expenses by retaking, holding, preparing for
sale, selling and the like, to reasonable attorneys’ fees, and all legal
expenses, travel and other expenses which may be incurred by the Pledgee in
attempting to collect the Obligations or to enforce this Agreement or in the
prosecution of any action or proceeding related to the subject matter of this
Agreement; and then the Obligations, and any surplus shall be paid to the
Pledgor.


           The Pledgor recognizes that the Pledgee may be unable to effect a
public sale of the block by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers or to a public
sale which is restricted to residents of the State of New York.  The Pledgor
agrees that any such private sales or such restricted public sales may be at
prices and other terms less favorable to the seller than if sold at public sales
and that such private sales or such restricted public sales shall not by reason
thereof be deemed not to have been made in a commercially reasonable
manner.  The Pledgee shall be under no obligation to delay a sale of any of the
Stock for the period of time necessary to permit the issuer of such securities
to register such securities for public sale under the Securities Act of 1933, as
amended, even if the issuer would agree to do so.


           In all events, Pledgee shall give Pledgor not less than ten (10)
days’ written notice of any proposed disposition of the Stock.


8. Marshalling.  The Pledgee shall not be required to marshal any present of
future security for (including but not limited to this Agreement and the Stock
pledged hereunder), or guarantees of, the Obligations, or to resort to such
security or guarantees in any particular order; and all of its rights hereunder
and in respect of such security and guarantees shall be cumulative and in
addition to all other rights, whoever, existing or arising.  To the extent that
he lawfully may, the Pledgor hereby agrees that he will not invoke any law
relating to the marshalling of collateral which might cause delay in or impede
the enforcement of the Pledgee’s rights under this Agreement or under any other
instrument evidencing any of the Obligations or under which any of the
Obligations is outstanding or by which any of the Obligations is secured or
guaranteed, and to the extent that it lawfully may, the Pledgor hereby
irrevocably waives the benefits of all such laws.


9. Pledgor’s Obligations Not Affected.  The obligations of the Pledgor hereunder
shall remain in full force and effect without regard to, and shall not be
impaired by: (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation, or the like of the Pledgor; (b) any
exercise or nonexercise, or any waiver, by the Pledgee of any right, remedy,
power or privilege under or in respect of the Obligations or any of any security
therefor (including this Agreement); (c) any amendment to or modification of any
instrument (other than this Agreement) securing any of the Obligations; or (d)
the taking of additional security for, or any guaranty of, any of the
Obligations or the release or discharge of or termination of any security or
guaranty for any of the Obligations; whether or not the Pledgor shall have
notice or knowledge of any of the foregoing.


 
2

--------------------------------------------------------------------------------

 
10. Transfer, Etc. by Pledgor.  Without the prior written consent of the
Pledgee, the Pledgor will not sell, assign, transfer or otherwise dispose of,
grant any option with respect to, or pledge or grant any security interest in or
otherwise encumber any of the Stock or any interest therein, except for the
pledge thereof provided for in this Agreement other than Permitted Assigns.  As
used herein, Permitted Assigns shall mean any assignee who agrees to be bound by
the executes this Pledge Agreement.


11. Further Assurances.  Pledgor will, from time to time, execute and deliver to
Pledgee all such other and further instruments and documents and take or cause
to be taken all such other and further actions as Pledgee may reasonably request
in order to effect and confirm more securely in Pledgee all rights contemplated
in this Agreement.


12. Pledgee’s Exoneration.  Under no circumstances shall the Pledgee be deemed
to assume any responsibility for or obligation or duty with respect to the Stock
or any matter or proceedings arising out of or relating thereto, other than to
exercise reasonable care in the physical custody of the Stock.  The Pledgee
shall not be required to take any action of any kind to collect, preserve or
protect its or the Pledgor’s rights in the Stock or against other parties
thereto, other than to exercise reasonable care in the physical custody of the
Stock.


13. No Waiver, Etc.  No act, failure or delay by the Pledgee shall constitute a
waiver of its rights and remedies hereunder or otherwise.  No single or partial
waiver by the Pledgee of any default or right or remedy which it may have shall
operate as a waiver of any other default, right or remedy or of the same
default, right or remedy on a future occasion.  The Pledgor hereby waives
presentment, notice of dishonor and protest of all instruments, included in or
evidence any of the Obligations, and any and all other notices and demands
whatsoever (except as expressly provided herein).


14. Notice, Etc.  All communications herein provided shall be in writing and
shall be sufficient if sent by United States mail, registered or certified,
postage prepaid, delivered by messenger, overnight delivery service or
telecopier, addressed as follows:


           If to the Pledgor:        Principal Stockholder signatory hereto
                                                c/o International Surf Resorts,
Inc.
1097 Country Coach Drive, Suite 705
Henderson, Nevada 89002
Tel: (888) 689-0930
Fax:  (949) 706-1475


           If to the Pledgee:        Broadband Capital Management LLC
712 Fifth Avenue, 22nd floor
New York N.Y. 10019
Attention of Philip Wagenheim
Tel: (212) 277-5300
Fax: (212) 702-9830


or to such other address as the party to receive any such communication or
notice may have designated by written notice to the other party.


           Any notice given pursuant to this Section shall be deemed to have
been given and received when actually delivered, upon receipt of electronic
confirmation if by telecopier, one business day after dispatch by recognized
overnight deliver service, or three business days after mailing by certified or
registered mail with proper postage affixed and return receipt requested.


15. Termination.  This Agreement shall terminate at such time as all of the
Obligations shall have been paid in full, and upon such termination, the Pledgor
shall be entitled to the return of such Stock in the possession or control of
the Pledgee as has not theretofore been disposed of pursuant to the provisions
hereof and as to which the Pledgee has not received notice of a junior pledge,
together with any moneys and other property of the Pledgor at the time held by
the Pledgee hereunder.


16. Miscellaneous Provisions.  Neither this Agreement nor any term hereof may be
changed, waived, discharged or terminated except by a written instrument
expressly referring to this Agreement and to the provisions so modified or
limited, and executed by the party to be charged.  This Agreement and all
obligations of the Pledgor shall be binding upon the heirs, executors,
successors and assigns of the Pledgor, and shall, together with the rights and
remedies of the Pledgee hereunder, inure to the benefit of the Pledgee, its
successors and assigns.  This Agreement and the obligations of the Pledgor
hereunder shall be governed by and construed in accordance with the laws of the
State of New York.  The descriptive section headings have been inserted for
convenience of reference only and do not define or limit the provisions
hereof.  If any term of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity of all other terms hereof shall be in no way
affected thereby, and this Agreement shall be construed and be enforceable as if
such invalid, illegal or unenforceable term had not been included herein.


           Pledgor acknowledges receipt of a copy of this Agreement.  To the
extent permitted by applicable law, the Pledgor hereby waives trial by jury in
any proceeding brought for the interpretation or enforcement of this Agreement
or for a determination of the rights of the parties hereunder.


 
 
3

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, the Pledgor and the Pledgee have caused this
agreement to be duly executed as of the date first above written.




                                                      “PLEDGOR”



 
                                                      

                                                      Print name:
_________________________________


                                                      “PLEDGEE”


                                                      BROADBAND CAPITAL
MANAGEMENT LLC


 
 
 
                                                      By:                                                                           
                                                      Name:
                                                      Title:

 4

--------------------------------------------------------------------------------